Title: To George Washington from William Bradford, Sr., 23 September 1776
From: Bradford, William, Sr. (1729-1808)
To: Washington, George



State of Rhode Island &c. Bristol September 23d 1776
Sir,

Having seen in the publick Papers that your Excellency and the British Admiral have agreed upon an Exchange of Prisoners in the naval Department I beg Leave to apply to you in Behalf of a Mate of a Vessel, and Four Seamen, all belonging to Warwick in this State, some of whom are connected with very reputable Families. They were all taken in the Merchant’s Service, and are Prisoners on board One of the Ships of War now in the Sound. We have a Mate of a Merchant’s Ship, and Four Seamen, who were taken in a Transport with Part of One of the Highland Regiments, to give for them. I request your Excellency’s Directions, as soon as may be, whether we shall send the Prisoners directly to you, or how I shall proceed to procure the Exchange, which will very much oblige many worthy People here. I am with great Esteem and Respect Your Excellency’s Most obedient and Most humble Servant

William Bradford Deputy Governor

